DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Amitay (US 2014/0375836 A1) in view of McGarvey et al. (US 2019/0379824 A1; hereafter McGarvey).

As of Claim 1: Amitay teaches an image capturing device that enlarges a selected region within an image captured by an image sensor and outputs the enlarged region (¶¶0023,0026), comprising: a block-by-block edge acquiring unit that acquires an edge component for each block image that has been divided from the image captured by the image sensor (¶¶0042,0049); an image enlarging unit that reads out from the frame memory at least one block image that corresponds to the selected region (¶¶0058), and enlarges the block image that has been read out with a magnification in accordance with the size of the selected region (¶¶0023,0026,0027,0031); and an enlarged output unit that outputs the enlarged block image that corresponds to the selected region that has been gained by the image enlarging unit (¶¶0023,0026,0027,0031).
Amitay does not explicitly teach “a resolution controlling unit that writes each block image into a frame memory with a resolution in accordance with the amount of the edge component of the block image " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by McGarvey. In particular, McGarvey teaches a resolution controlling unit that writes each block image into a frame memory with a resolution in accordance with the amount of the edge component of the block image (i.e., see ¶¶ 0028,0044,0045) as recited in present claimed invention.
In view of the above, having the system of Amitay and given the well-established teaching of McGarvey, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Amitay as taught by McGarvey, since McGarvey state that such modification would to provide a method, an image processing apparatus, and a system for processing large digital images with a high pixel resolution in a still image mode by an image signal processor with a limited processing capacity (McGarvey ¶0009).

As of Claim 2: Amitay in view of McGarvey further teaches the resolution controlling unit preferentially writes a first block image having a large amount of edge component into the frame memory with a first resolution, and writes a second block image other than the first block image into the frame memory with a second resolution lower than the first resolution (Amitay ¶¶0023,0026,0027,0031 and McGarvey ¶¶ 0028,0044,0045).

As of Claim 3: Amitay in view of McGarvey further teaches a standard output unit that outputs the entirety of the image captured by the image sensor with a magnification of one(¶0026).

As of Claim 4: Amitay teaches an image processing method that is implemented by an image capturing device that enlarges a selected region within an image captured by an image sensor and outputs the enlarged region (¶¶0023,0026), comprising the steps of: acquiring an edge component of each block image that has been divided from the image captured by the image sensor (¶¶0042,0049); and reading out from the frame memory at least one block image that corresponds to the selected region, and enlarges the block image that has been read out with a magnification in accordance with the size of the selected region before outputting the block image (¶¶0023,0026,0027,0031).
Amitay does not explicitly teach “writing each block image into a frame memory with a resolution in accordance with the amount of edge component of the block image " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by McGarvey. In particular, McGarvey teaches writing each block image into a frame memory with a resolution in accordance with the amount of edge component of the block image (i.e., see ¶¶ 0028,0044,0045) as recited in present claimed invention.
In view of the above, having the system of Amitay and given the well-established teaching of McGarvey, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Amitay as taught by McGarvey, since McGarvey state that such modification would to provide a method, an image processing apparatus, and a system for processing large digital images with a high pixel resolution in a still image mode by an image signal processor with a limited processing capacity (McGarvey ¶0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697